DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to papers filed 9/08/2021.
Claims 66-77, 79-84, 149-152 are pending.  
Claims 1-65, 78, 85-148 have been cancelled.
The following rejection has been modified as necessitated by amendment.  Response to arguetmsn follows.
This action is FINAL. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 66-77 and 79-84 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schwartz et al. (US Patent Application Publication 20160289769 10/6/2016). 
 	With regard to claim 66, Schwartz et al. teaches a method of characterizing a cell (e.g. a cellular constituent) (para 5).  Schwartz et al. teaches labeling a sample comprising a cellular comping binding agent that is associated with specific oligonucleotides with a detectable moiety and is capable of binding to the target of interests (para 5-6 and Figure 1A). Schwartz et al. teaches using these to assay to determine a cellular component of a target of interest (para 6).  
	With regard to claim 67, Schwartz et al. teaches that the composition that comprise nanoparticle conjugates can include a specific oligonucleotide with a detectable moiety (para 35).  
  	With regard to claim 68, Schwartz et al. teaches that the labeling components can be attached non-covalently (para 44).
	With regard to claims 69-70, Schwartz et al. teaches the binding a reagent specific oligonucleotides to a label nucleic acid with a detectable moiety that is hybridized to an identifier sequence (figure 1A, para 5-6, para 42-45).  
 	With regard to claim 71, Schwartz et al. teaches that the binding reagent can be an antibody (para 45). 
 	With regard to claims 72-73, Schwartz et al. teaches a luminescent moiety that is a fluorescent moiety (para 17).  	
	With regard to claims 74-75, Schwartz et al. teaches counting the single cells using FAC sorter (e.g. flow cytometrical) (para 66). 

 With regard to claim 77, Schwartz et al. teaches a method wherein the target is a cell surface marker (para 17). 
With regard to claim 79, Schwartz et al. teaches that the cellular component target is isolated into a single cell sample (para 66). 
With regard to claims 80-81, Schwartz et al. teaches using a barcode to identify single cells (para 17).  
	With regard to claim 82, Schwartz et al. teaches using a massively parallel sequencer (high throughput sequencing) (para 5).  
	With regard to claim 83, Schwartz et al. teaches quantitating the target of interest for sequence information (para 67-68).  
	With regard to claim 84, Schwartz et al. teaches analysis of a transcriptome (para 67).  
Response to Arguments
	The reply traverses the rejection.  A summary of the arguments is provided below with response to arguments following.  
	The reply provides a drawing from the instant application (p 2) and Schwartz (p. 3).  The reply assert that the components in the method are different as Schwartz does not provide indication of how targeting entities, nanoparticle or tags are associated with one another (p. 3).  The reply asserts that there is no indication that the targeting entity is associated with an identifier sequence (p. 3).  The reply asserts that the barcode 
	These arguetmsn have been reviewed but is not found persuasive. 
	It is noted that the figure of the instant application is not the same scope as the claimed invention.  For example, the instant claims do not require PCR handle, polya tail or that the spacer sequence and barcode is separated by PCR handle or that the reagent is an antibody.  Therefore the arguments are not commensurate in scope.  Further, the term “is associated" does not require that the components of Claim 66 must be attached directly to each other but rather are within the same assay.  As Schwartz et al. teaches this, Schwartz et al. teaches the claim as broadly encompassed. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 149-152  is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al. (US Patent Application Publication 20160289769 10/6/2016). 
Schwartz et al. teaches a method of characterizing a cell (e.g. a cellular constituent) (para 5).  Schwartz et al. teaches labeling a sample comprising a cellular component binding agent that is associated with specific oligonucleotides with a detectable moiety and is capable of binding to the target of interests (para 5-6 and Figure 1A). Schwartz et al. teaches using these to assay to determine a cellular component of a target of interest (para 6). 
However, Schwartz et al. does not specifically teach that the assaying with the cellular binding agent is used in flow cytometrically sorting with a detectable label.
With regard to claim 149, Schwartz et al. suggests  that one can isolate single cells using FACS (para 66).  Schwartz et al. teaches labeling a sample comprising a cellular comping binding agent that is associated with specific oligonucleotides with a detectable moiety and is capable of binding to the target of interests (para 5-6 and Figure 1A).

With regard to claims 151-152, FACS is a method which cells are counted using a detectable moiety and Schwartz et al. teaches that the cellular component target of interest has an identifier (bar code).
Therefore although Schwartz et al. does not teach the specific method of using flow cytometrical sorting with the structural components in claim 1, however, Schwartz et al. suggests such a combination as Schwartz et al. teaches that FACS is one of the methods that can be used for cell detection.  As such it would obvious to one of ordinary skill in the art of the effective filing date to use a known method of cell sorting in order to detect the cellular characteristics.
Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D SALMON whose telephone number is (571)272-3316.  The examiner can normally be reached on  9-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
 /KATHERINE D SALMON/ Primary Examiner, Art Unit 1634